—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, following a bench trial, of rape in the first degree, sodomy in the first degree and endangering the welfare of a child. Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, McCarthy, J. — Rape, 1st Degree.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.